It is hereby ordered that John F. Davis, the Special Master appointed in this cause, having completed his duties, is hereby discharged.
It is further ordered that his expenditures in preparing the supplemental report in amount of One Hundred Four Dollars ($104) are approved.
It is further ordered that the compensation for services of the Special Master in the supplementary proceedings be fixed at One Thousand Dollars ($1,000) and that that amount plus the approved expenditures shall be paid to him by Western Union out of the funds in its possession *903which are the subject of this suit and that Western Union be given credit for that amount divided pro rata among the parties who would otherwise be entitled to the money under the opinion and decree of this Court. [For earlier orders herein, see, e. g., 410 U. S. 977.]